FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN MATTOX,                                     No. 11-17788

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01265-FRZ

  v.
                                                 MEMORANDUM*
LEA ANN CHRONES, NKSP Warden; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     Frank R. Zapata, District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner John Mattox appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

and excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We may affirm on

any basis supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008), and we affirm.

      The district court properly granted summary judgment on Mattox’s

deliberate indifference claim against Correctional Officer Montez because Mattox

failed to raise a genuine dispute of material fact as to whether Montez’s conduct in

connection with the confiscation of Mattox’s handkerchief amounted to deliberate

indifference. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (to establish

deliberate indifference, the prisoner must show “(a) a purposeful act or failure to

respond to a prisoner’s pain or possible medical need and (b) harm caused by the

indifference”).

      The district court properly granted summary judgment on Mattox’s

excessive force claim against Montez because Mattox failed to raise a triable

dispute as to whether Montez used force maliciously and sadistically for the very

purpose of causing harm. See Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir.

2003) (explaining that core judicial inquiry in an excessive force action is whether

force was applied in a good faith effort to maintain or restore discipline or

maliciously and sadistically for the very purpose of causing harm, and identifying

factors for resolving such inquiry).


                                           2                                    11-17788
      The district court did not err in declining to address Mattox’s motion to

permit discovery before granting summary judgment. See Margolis v. Ryan, 140

F.3d 850, 853 (9th Cir. 1998) (providing the standard of review, and explaining

that in making a motion for further discovery under Fed. R. Civ. P. 56, the movant

must identify what information is sought and how it would preclude summary

judgment). Nor did it abuse its discretion by denying Mattox’s motion regarding

his deposition transcript. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth the standard of review, and stating that a decision to deny discovery

will not be disturbed absent a clear showing of actual and substantial prejudice).

      Dismissal of Mattox’s claims against defendant May was proper because

Mattox failed to allege sufficient facts in his First Amended Complaint to show a

causal connection between May’s conduct and the alleged constitutional violations.

See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (discussing the causation

element of § 1983 claim in connection with a defendant supervisor); Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (standard of review for a dismissal for

failure to state a claim under 28 U.S.C. § 1915A).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).

      AFFIRMED.


                                          3                                    11-17788